Notice of Pre-AIA  or AIA  Status
1.  	This action is responsive to the filing of a non-provisional application on 07/28/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
4. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nguyen et al. U.S. Patent No. 10546001 issued Jan. 28, 2020 or, in the alternative, under 35 U.S.C. 103 as obvious over Nguyen in view of Murthy et. al. U.S. Publication No. 20170277626 published Sept. 28, 2017 and in further view of Chintalapati et. al. U.S. Publication No. 20200104775 published Apr. 2, 2020.

In regard to Independent claim 1,  Nguyen teaches a system, comprising: at least one memory configured to store a configuration management database (CMDB), wherein the CMDB includes one or more tables storing key performance indicator (KPI) data; and at least one processor configured to execute stored instructions to perform actions comprising (See fig, 14, processor 1402, memory 1404 and databases (col. 8, lines 52-67, col 25, lines 25-50, col 30, lines 40-67, col. 36, lines 40-51, col. 38, lines 35-67; storing KPI data col. 13, lines 40-62): 
providing, to a client device, a graphical user interface (GUI) that is presented on the client device (See Para 4a-5). Nguyen teaches presenting a GUI. 
receiving, from the client device, a natural language query (NLQ) and processing the NLQ using a natural language processor (NLP) to extract query details from the NLQ (See col. 9, lines 50-67 and col. 10 and col. 11, lines 35-67 and col 12-13 and col 15-18 and Fig. 4a-6). As shown  Nguyen teaches receiving a NLP query and processing it for details where the string is parsed so as to provide suggestions to the user (See string box and drop down lists with highlighted). 
generating a database query based on the query details extracted from the NLQ; processing the database query against the one or more tables of the CMDB to retrieve KPI data of a particular KPI (See col. 9, lines 50-67 and col. 10 and col. 11, lines 35-67 and col 12-13 and col 15-18 and Fig. 4a-6) and database queries (col. 8, lines 52-67, col 25, lines 25-50, col 30, lines 40-67, col. 36, lines 40-51, col. 38, lines 35-67; storing KPI data col. 13, lines 40-62). Nguyen teaches a Smart Query that is converted into SQL  or expressions to query a database to retrieve specific KPI (col. 13) information from database tables.
and providing the KPI data of the particular KPI to the client device in response to the NLQ, wherein the GUI is updated to present a visual representation of the KPI data of the particular KPI on the client device (See Fig. 4I and 5, col. 18). Nguyen teaches retrieving the KPI for lotsize and sales (See also col. 19-20, col. 33-34, 37-38 (returning specific metrics based on expression input3 and Fig. 11-13). 
While Nguyen teaches a database and accessing specific KPI based on natural language queries and providing said KPI metric to the user via a user interface, Nguyen does not specifically refer to the database as a configuration management database. The present application specification refers to a “configuration management” database (PgPub (Para 5) as a database that manages or accumulates a number of metrics such as business-related metrics and incidents (See also Para 13 and 20). To this end, Nguyen teaches a database with business related metrics, thus anticipates claim 1. In the alternative, the teachings of Murthy and Chintalaptati will be relied upon for what one of ordinary skill in the art would consider a configuration management database. 
	Murthy is a automated test environment that includes a configuration management database to manage test environment incidents (Para 7). Murthy is analogous art to Nguyen, as Murthy is also directed to presenting information to a user based on a requested metric and KPI (Para 27). Murthy teaches a configuration management database (para 21) that contains not only test data but historical data. Murthy teaches the database may be integrated with other databases (Para 36, 38-41) so as to address business policies and provide the information to stakeholders or business managers (Para 42 and 47, 57) and can provide the information in a GUI or browser (Para 64-65). Nguyen expressly suggests the data in the database can be filled with information from many users in the enterprise (col. 7) and Murthy teaches the configuration management database allows integration into business practices to report information to a variety of users (Para 41-42 and 47) thus the combination would result in a database including metrics of Nguyen and metrics of Murthy that can be retrieved for a user. 
	In the alternative, Chintalaptati teaches a smart analytics database that specifically stores KPI information. Moreover, Chintalaptati teaches said database can be accessed with voice commands or NLP inputs (Para 104). Chintalaptati teaches a KPI database (para 38). Chintalaptati teaches a metric is a KPI (Para 2) where the metric can provide valuable information to a company. Chintalaptati teaches a KPI interface (Para 22-23) (fig. 2a-2b) for viewing KPI. Chintalaptati different KPI can be provided to different users and by role and by company (Para 32). Chintalaptati teaches searching for a KPI (fig. 5) (Para 53). Chintalaptati the user can drill down for the specific metric they wish (Para 54) and then add the KPI to their dashboard (Para 56). Chintalaptati teaches a specific search feature to query for KPI (Para 59, 64) (See figure 8-9). Chintalaptati suggests a smart analytics database (Para 36 and 38) that can run on a variety of servers (Para 74) and can be one of different types (Para 76-77, 85, 89) with the data stored in different locations that can store data from “any” data source that can include sales, support data, and the like (Para 39, 58). Chintalaptati the device presenting the GUI can be any suitable device (Para 37, 118). Chintalaptati teaches the system can be provided to a number of users of the cloud and in a enterprise (Para 87). Chintalaptati teaches the data source and databases (1302, 1304, 1306) may be “any” suitable data source to provide enterprise data (Para 120), to which both Nguyen and Murthy each teach. Thus the combination of Nguyen’s database and KPI search interface with Chintalaptati database yields a database that can store incident data or “any” type of data on any suitable device capable of presenting KPI data (para 118). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Murthy and Nguyen in front of them to have a configuration management database accessible by a GUI to present metrics to a user. The motivation to combine Murhty with Nguyen comes from Murthy to allow historical data in a configuration management database to be selected and retrieved for viewing (Para 40-41).  The motivation to combine Chintalaptati with Nguyen comes from Chintalaptati to provide relevant, informational and personalized metrics to the user in a user interface with a searchable field to retrieve said metrics (fig. 3-4, 8-9, Para 57-65) that can be retrieved from any suitable data source and rendered on any type of device capable of presenting KPI data  (Para 118), to which Murthy and Nguyen each teach. 

With respect to dependent claims 2 and 6, as indicated in the above discussion Nguyen teaches each element of claim 1. 
Nguyen does not teach the system, wherein the at least one processor is configured to execute the stored instructions to perform actions comprising: determining, in the CMDB, a role of a user of the client device; determining, in the at least one memory, other KPI data for one or more KPIs that are associated with the role of the user in the CMDB; and providing the other KPI data to the client device, wherein the GUI includes a table that is configured to present the KPI data of the one or more KPIs associated with the role of the user and presenting based on the role of the user a KPI.
However, Chintalaptati teaches determining the role of the user (Para 25, 129-130) of the device and then using the role to display different metrics. Based on the user role the system can present different metrics or suggest different metrics to the user (Para 31). Chintalaptati storing the roles along with the KPI’s in the KPI database (Para 38, 98, 125). Based on the user role the system determines the user and relationship to the system and presents the dashboard with specific metrics to the user (Para 50). 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the present application having the teachings of Murthy and Nguyen and  Chintalaptati in front of them to have a configuration management database accessible by a user with a specific role and the GUI to present metrics to a user or any type of database. The motivation to combine Murhty with Nguyen comes from Murthy to allow historical data in a configuration management database to be selected and retrieved for viewing (Para 40-41).  The motivation to combine Chintalaptati with Nguyen comes from Chintalaptati to provide relevant, informational and personalized metrics to the user in a user interface with a searchable field to retrieve said metrics (fig. 3-4, 8-9, Para 57-65) that can be retrieved from any suitable data source and rendered on any type of device capable of presenting KPI data  (Para 118), to which Murthy and Nguyen each teach. 
With respect to dependent claims 3-4 , Nguyen teaches the system wherein the GUI includes user interface elements configured to receive the NLQ, wherein the user interface elements comprise a text-entry box and a submit button and wherein the user interface elements comprises a drop down list that includes selectable NLQs. (See fig. 4a-5, 410a-j). Nguyen show a combo text and drop down box to receive the NLP input (see also Col. 16). 
With respect to dependent claims 5 , Nguyen teaches the system wherein the at least one processor is configured to execute the stored instructions to perform actions comprising: determining, in the at least one memory, one or more NLQs previously received from the client device; and populating the drop down list of the GUI with the one or more NLQs (See col. 13-14 and 16). Nguyen teaches the drop down is a list of previous entered NLQ queries and from template matching terms from the suggestion module.  
With respect to dependent claims 7 , Nguyen teaches the system wherein the GUI is updated to present the visual representation of the KPI data of the particular KPI as a single aggregate value (See Col. 14, presentation as a weekly revenue metric). 
With respect to dependent claims 8 , Nguyen teaches the system wherein the GUI is updated to present the visual representation of the KPI data of the particular KPI as a bar graph (See col. 20, lines 1-15 and in the alternative (See Chintalaptati several different types of charts or graphs). 
With respect to dependent claims 9 , Nguyen teaches the system wherein the GUI is updated to present the visual representation of the KPI data of the particular KPI as a trend line that includes real-time data. (See col. 20, lines 1-15 and in the alternative (See Chintalaptati several different types of charts or graphs). 
With respect to dependent claims 10 , Nguyen teaches the system wherein the GUI is updated to include a details section that indicates the query details extracted from the NLQ (See col. 9, lines 1-67 and col. 13-14 and fig 10, where details can be provided in the GUI in a query template or from the sql drop down in the interface (See fig. 4a-4i, SQL feature in the menu bar). 
With respect to dependent claims 11, Nguyen teaches the system wherein the query details comprise a particular table of the one or more tables of the CMDB, an aggregation operation, a grouping operation, and a condition (See col. 8, lines 30-67, as accessing tables in the database and col. 9, lines 1-31). 
With respect to claims 12-17, claims 12-17 reflect a method comprising a series of steps consisting of substantially similar steps as those outlined in claims 1-2, 5, 7-9, thus are rejected along the same rationale. 
With respect to claims 18-20, claims 18-20 reflect a non-transitory computer readable medium comprising instructions stored on a device that when executed by a processor comprise a series of steps consisting of substantially similar steps as those outlined in claims 1-2, 5 and 9, thus are rejected along the same rationale. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See search document in appendix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179